ICJ_049_CertainExpensesUN_UNGA_NA_1961-12-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

OBLIGATIONS FINANCIÈRES
DES MEMBRES DES
NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 27 DÉCEMBRE 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

FINANCIAL OBLIGATIONS
OF MEMBERS OF THE
UNITED NATIONS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 27 DECEMBER 1961
La présente ordonnance doit être citée comme suit:

« Obligations financières des Membres des Nations Unies,
Ordonnance du 27 décembre 1967 : C. I. J. Recueil 1067, p. 64.»

This Order should be cited as follows:

“Financial obligations of Members of the United Nations,
Order of 27 December 1961: I.C.J. Reports 1961, p. 64.”

 

N° de vente: 256
Sales number

 

 

 
1961
Le 27 décembre
Rôle général
n° 49

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1961

27 décembre 1961

OBLIGATIONS FINANCIERES
DES MEMBRES DES
NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 66, paragraphe 2, du Statut de la Cour;

Considérant que le 20 décembre 1961 l’Assemblée générale des
Nations Unies a adopté une résolution demandant a la Cour inter-
nationale de Justice de donner un avis consultatif sur la question
suivante:

«Les dépenses autorisées par les résolutions de l’Assemblée
générale 1583 (XV) et 1590 (XV) du 20 décembre 1960, 1595 (XV)
du 3 avril 1961, 1619 (XV) du 27 avril 1967 et 1633 (XVI) du
30 octobre 1961, relatives aux opérations des Nations Unies au
Congo entreprises en exécution des résolutions du Conseil de Sécurité
en date des 14 juillet, 22 juillet et g août 1960 et des 21 février et
24 novembre 1961 ainsi que des résolutions de l’Assemblée
générale 1474 (ES-IV) du 20 septembre 1960, 1599 (XV), 1600 (XV)
et 1601 (XV) du 15 avril 1961, et les dépenses autorisées par les
résolutions de l’Assemblée générale: 1122 (XI) du 26 novembre
1956, 1089 (XI) du 21 décembre 1956, 1090 (XI) du 27 février 1957,
1151 (XII) du 22 novembre 1957, 1204 (XII) du 13 décembre 1957,
1337 (XIII) du 13 décembre 1958, 1441 (XIV) du 5 décembre 1959
et 1575 (XV) du 20 décembre 1960, relatives aux opérations de la
Force d’urgence des Nations Unies entreprises en exécution des ré-
65 OBLIGATIONS FINANCIÈRES MEMBRES N. U. (ORD. 27 XII 61)

solutions de l’Assemblée générale: 997 (ES-I) du 2 novembre 1956,
998 (ES-I) et 999 (ES-T) du 4 novembre 1956, 1000 (ES-I) du 5 no-
vembre 1956, 1001 (ES-I) du 7 novembre 1956, 1121 (XI) du 24 no-
vembre 1956 et 1263 (XIII) du 14 novembre 1958, constituent-
elles «des dépenses de l'Organisation » au sens du paragraphe 2 de
l’article 17 de la Charte des Nations Unies? »

Considérant que la copie certifiée conforme des textes anglais et
français de la susdite résolution de l’Assemblée générale a été
transmise à la Cour par une lettre du Secrétaire général par intérim
des Nations Unies du 21 décembre 1961 enregistrée au Greffe le
27 décembre 1961;

Fixe au 20 février 1962 la date d'expiration du délai dans lequel
des exposés écrits peuvent être présentés conformément à l’arti-
cle 66, paragraphe 2, du Statut de la Cour;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-sept décembre mil neuf cent
soixante et un.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
